Citation Nr: 9928724	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the March 1986 rating decision that denied entitlement to a 
rating in excess of 70 percent for the veteran's service 
connected post-traumatic stress disorder (PTSD). 

2.  Whether there was clear and unmistakable error (CUE) in 
the March 1986 rating decision that denied entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1971.  

This appeal arises from a September 1996 rating decision of 
the Philadelphia, Pennsylvania Regional Office (RO) that 
determined that there was no CUE in the RO's March 1986 
rating decision that denied entitlement to a rating in excess 
of 70 percent for PTSD and entitlement to TDIU benefits.


FINDINGS OF FACT

1.  By rating decision in January 1981, service connection 
was awarded for PTSD and a 50 percent evaluation was assigned 
effective from February 1980.

2.  By rating decision in September 1983, a 70 percent 
evaluation was assigned for PTSD effective from August 1, 
1983.  

3.  By rating decision in October 1984, the 70 percent 
evaluation for PTSD was continued.  

4.  By rating decision in March 1986, the RO denied 
entitlement to a rating in excess of 70 percent for PTSD and 
entitlement to TDIU benefits.  The veteran received written 
notice of the March 1986 rating decision by letter in May 
1986; however, he failed to file a timely appeal therefrom 
and that decision is final.

5.  The veteran has not alleged that either the correct facts 
as they were known at the time in question were not before 
the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the March 1986 rating decision that denied 
entitlement to a rating in excess of 70 percent for the 
service connected PTSD was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (1998).

2.  The veteran has not submitted a viable claim with respect 
to whether the March 1986 rating decision that denied 
entitlement to TDIU benefits was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's DD 214 shows that he served in the Army during 
the Vietnam War.  He received awards and decorations to 
include the Vietnam Service Medal, the Vietnam Campaign Medal 
and the Combat Infantry Badge.  

The service medical records to include the June 1971 report 
of examination on separation are negative for complaints, 
findings or diagnoses of a psychiatric disorder to include 
PTSD.

A March 1980 certificate from Nicholas Tenaglia, M.D., the 
veteran's treating physician, indicates that the veteran was 
agitated with depression and hostile moods.  The veteran was 
obsessed with his Vietnam War experiences and he had never 
been able to put the war behind him.  He exhibited all the 
classic symptoms of post-Vietnam War Syndrome; the diagnosis 
was post Vietnam syndrome.

On VA psychiatric examination in July 1980, it was noted that 
the veteran was seeking service connection for a nervous 
condition.  He had been employed over the past three years as 
a shipfitter.  The veteran had gone through the trials and 
tribulations of trying to understand the meaning of his 
experiences in Vietnam.  Some psychiatric follow-up was 
started in 1977 and 1978.  His complaints centered around 
having trouble adjusting.  He suffered from nightmares, 
flashbacks, and the sudden reliving of the events of death 
and the loss of close associates in service.  The veteran 
continued to be depressed and his family life was abnormal.  
The diagnosis of anxiety reaction was offered.  Symptoms were 
significantly disturbing to the veteran despite the fact that 
he was making some type of work adjustment.  The veteran's 
social and marital adjustment was severely disturbed at that 
time.  In sum, the examiner considered the veteran's 
disability as being quite severe and the possibility of 
another suicide attempt (one prior attempt was reported) 
could not be ignored.  Continuing psychotherapy and 
medications were very much needed and it was recommended that 
these treatment modalities should be continued.

On VA psychiatric examination in November 1980, the veteran 
complained of intermittent feelings of anxiety and depression 
since service.  The veteran had been in treatment with the 
examiner for the past year and he currently was obtaining 
considerable relief from symptoms.  The veteran was currently 
employed as a shipfitter and he was doing well at work.  He 
had been married for six years and had two daughters.  On 
examination, affect was generally appropriate.  The veteran 
displayed some evidence of anxiety and depression.  The 
diagnosis was PTSD.  Although the veteran mostly exhibited 
anxiety symptoms, they were clearly a part of the delayed 
stress syndrome relating to service in Vietnam.  

By rating decision in January 1981, service connection was 
awarded for PTSD and a 50 percent evaluation was assigned 
effective from February 1980.  

An April to July 1983 VA hospital summary shows that the 
veteran was admitted to a PTSD program.  Symptoms included a 
feeling of estrangement from others, survival guilt, 
depression, sleep disturbance, difficulty with memory and 
concentration, intrusive thoughts, and flashbacks.  On 
occasion, the veteran had walked out of his house and lived 
in the streets for up to 3 weeks.  Two suicide attempts were 
noted.  The veteran was a high school graduate and a 
commercial artist having sporadically attended the 
Philadelphia School of Art.  He had not been able to 
concentrate on his art for some time.  The veteran had worked 
sporadically at the Navy Yard since 1978 with increasing 
periods of absenteeism.  It was questionable whether the 
veteran could return to this job.  Currently, the veteran was 
experiencing marital discord with his wife.  The diagnoses 
were chronic PTSD and recurrent major depression.  The 
veteran was scheduled for follow-up at the Veterans Outreach 
Center; he declined any antidepressive medications.  The 
veteran was considered to be competent.  His employability 
was limited at the present time.

By rating decision in September 1983, a 70 percent rating was 
assigned for PTSD effective from August 1, 1983.  

On VA psychiatric examination in October 1984, it was 
reported that the veteran currently was not working and that 
he was separated from his wife.  He was leading an alienated, 
isolated type of existence.  He had detached himself from all 
contacts to include his relatives.  The veteran had left his 
job at the Navy Yard about 6 months before on the spur of the 
moment without any real specific reason.  He had no social 
life.  His pattern of separation and alienation disturbed the 
veteran but he found himself unable to do anything about it.  
He described being angry, to some degree, all the time.  He 
suffered from frequent spells of depression and despair.  The 
diagnosis was PTSD.  The veteran was competent for general 
purposes but his adjustment was seriously disturbed insofar 
as work, marital, and social life were concerned.

By rating decision in October 1984, the 70 percent evaluation 
for PTSD was continued.

In an August 1985 statement, the veteran indicated that he 
was not permitted to return to work as a ship builder and he 
requested entitlement to TDIU benefits.  

An August 1985 report of contact with a VA counselor provided 
information as to the veteran's condition and his ability to 
work.

Received in October 1985 was a September 1985 notice of 
proposed separation due to disability from the veteran's 
employer.  It was proposed that the veteran would be 
separated from the rolls of the Philadelphia Naval Shipyard 
based on his inability to perform the duties of his position 
due to PTSD.  

On VA psychiatric examination in February 1986 it was noted 
that the veteran was living alone but he was legally still 
married.  The veteran had quit his job in February 1984 as a 
ship fitter.  Initially, his responsibilities to his wife and 
children had kept him on the job, but from the beginning his 
discipline and attendance record were bad.  The veteran 
started to live alone in 1984 then returned home and 
separated again in September 1985 when he started to get 
physical again with his wife.  

On the way to the examination today, the veteran was crossing 
the street when a bus did not observe the right of way.  He 
was able to hold his rage in, but only with serious effort.  
The veteran had difficulty with authority figures and he 
could not accept orders.  He also reacted violently to a 
Vietnamese welder without provocation at his job in 1984.  
The veteran had a strong fear that he would end up in prison 
if he continued working.  He tried 3 different jobs but left 
after 4 hours, 3 days and 1 week as he was overwhelmed by a 
feeling of "having to get out of there."  Intense anger and 
inappropriate rages were reported.  The veteran was an 
episodic drinker.  He needed alcohol as a tranquilizer every 
7 to 10 days.  He had nightmares 2 times a week and 
flashbacks that had been less frequent.  He suffered from a 
poor memory and he lacked concentration.  Friends and family 
members were often shunned, as he was fearful that he would 
get into fights with them.  The veteran slept poorly.  He was 
not receiving treatment at the present.  He had been an 
outpatient at the VA mental health clinic but he gradually 
had become more depressed and disillusioned.  At times, his 
motivation to do something was very low.  The veteran 
exhibited depressive features and explosive acting out.  The 
veteran was not able to develop a plan for the future and he 
lived from day to day with depressive features from his war 
experiences surfacing.  He reported startle reactions on 
sudden sounds along with anxiety.

On mental status examination, the veteran was neat and clean 
in appearance.  He was able to speak calmly.  He often 
referred to a fear of losing control to rage and depression.  
The veteran was able to hold eye contact.  The veteran 
appeared to be honest but disillusioned.  He was well 
oriented in all three spheres.  There were no gross memory 
deficits but his concentration to read newspapers and 
comprehend was diminished.  There were no signs of psychosis 
but the veteran was deeply neurotic due to the war and 
injustices.  The veteran had turned away from religion.  
Insight and judgment were adequate especially relating to 
issues of authority.  The veteran was tearful at one point 
during the interview.  The veteran was competent to handle 
his own funds.  The diagnosis was chronic and severe PTSD.  

By rating action of November 1993, the rating for PTSD was 
increased from 70 to 100 percent, effective from August 4, 
1993.

The veteran testified in August 1997 that he lost his job in 
the shipyard after receiving the September 1985 proposed 
termination letter, that he then attempted 3 jobs within a 
year but was unable to function and he sought no further 
employment, that his level of disability had remained 
unchanged since 1985, and he contended that the VA did not 
consider all of the relevant evidence in the March 1986 
rating denial.

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a).  

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet.App. 
310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court refined and 
elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

The issue of CUE was first raised in a September 1996 
statement.  It was alleged that the evidence supported the 
veteran's claim in 1986 and it was contended that additional 
development should have been undertaken under the duty to 
assist.  In October 1996, it was alleged that the veteran did 
not receive notice of the March 1986 rating decision and once 
again the representative raised the issue of whether the duty 
to assist was complied with.  The Board notes that the issue 
of an earlier effective date was not further advanced or 
considered and it is not before the Board.  A mere allegation 
that VA failed to comply with the duty to assist does not 
provide a basis for a CUE claim.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

It was provided in the RO's December 1996 letter to the 
Disabled American Veterans that the issues of entitlement to 
a rating in excess of 70 percent for PTSD and entitlement to 
TDIU benefits had been denied in the March 1986 rating 
decision.  It was further noted that the May 1986 notice 
letter to the veteran was of record.  Specific contentions as 
to the basis for a CUE claim were requested.

In a January 1997 response, the representative accepted the 
fact that the veteran had received written notice by letter 
in May 1986 of the March 1986 rating decision.  As to 
specific contentions, it was alleged that the RO had failed 
to consider the September 1985 proposed termination letter 
from the veteran's employer at the shipyard or the report of 
contact in August 1985 with a VA counselor.  In addition, it 
was alleged that the evidence supported the veteran's claim 
in March 1986.  

The September 1985 proposed termination of employment letter 
and the August 1985 report of contact were of record at the 
time of the March 1986 rating decision.  Thus, there is no 
basis to establish the contention that the correct facts as 
they were know at the time of the March 1986 rating decision 
were not before the adjudicator.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  This leaves the generic allegation that the 
evidence in March 1986 supported the veteran's claim.  This 
allegation does not fit the definition of a viable CUE claim.  
Specifcally, in Damrel v. Brown, 6 Vet.App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).  

If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995) and Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under the circumstances, the Board 
concludes that the veteran has failed to reasonably raise a 
viable claim of CUE.


ORDER

The veteran's appeal that the March 1986 rating decision that 
denied entitlement to a rating in excess of 70 percent for 
PTSD was clearly and unmistakably erroneous, is denied.

The veteran's appeal that the March 1986 rating decision that 
denied entitlement to TDIU benefits was clearly and 
unmistakably erroneous, is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

